 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   CORNEL JACKSON,                                                Case No. 1:19-cv-01591-NONE-EPG (PC)
10                    Plaintiff,                                    ORDER REQUIRING PARTIES TO
                                                                    EXCHANGE DOCUMENTS
11          v.
12   JASON QUICK, et al.,
13                    Defendants.
14

15            Cornel Jackson (“Plaintiff”) is a pretrial detainee proceeding pro se and in forma
16   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
17            On March 12, 2021, the Court issued an order requiring the parties to file scheduling
18   and discovery statements. (ECF No. 57). The parties have now filed their statements. (ECF
19   Nos. 65, 67).
20            The Court has reviewed this case and the parties’ statements. In an effort to secure the
21   just, speedy, and inexpensive disposition of this action,1 the Court will direct that certain
22   documents that are central to the dispute be promptly produced.2
23

24             1
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the
     principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
25   is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
     enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
26   identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
     adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).
27             2
                 Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil Procedure regarding Rule
     26(a) (“The enumeration in Rule 26(a) of items to be disclosed does not prevent a court from requiring by order or
28   local rule that the parties disclose additional information without a discovery request.”).

                                                                1
 1            Accordingly, IT IS ORDERED that:
 2                1. Each party has sixty days from the date of service of this order to serve opposing
 3                     parties, or their counsel, if represented, with copies of the following documents
 4                     and/or evidence that they have in their possession, custody, or control, to the
 5                     extent the parties have not already done so:3
 6                         a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
 7                              Form 22s, and responses from the appeals office.
 8                         b. Witness statements and evidence that were generated from
 9                              investigation(s) related to the event(s) at issue in the complaint, such as
10                              an investigation stemming from the processing of Plaintiff’s
11                              grievance(s).4
12                2. If any party obtains documents and/or other evidence described above later in
13                     the case from a third party, that party shall provide all other parties with copies
14                     of the documents and/or evidence within thirty days.
15                3. Parties do not need to produce documents or evidence that they have already
16                     produced.
17                4. Parties do not need to produce documents or evidence that were provided to
18                     them by the opposing party.
19                5. Parties may object to producing any of the above-listed documents and/or
20                     evidence. Objections shall be filed with the Court and served on all other parties
21                     within sixty days from the date of service of this order (or within thirty days of
22                     receiving additional documents and/or evidence). The objection should include
23                     the basis for not providing the documents and/or evidence. If Defendant(s)
24

25            3
                Defense counsel is requested to obtain these documents from Plaintiff’s institution(s) of confinement. If
     defense counsel is unable to do so, defense counsel should inform Plaintiff that a third party subpoena is required.
26            4
                See Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper exhaustion improves the quality of those
     prisoner suits that are eventually filed because proper exhaustion often results in the creation of an administrative
27   record that is helpful to the court. When a grievance is filed shortly after the event giving rise to the grievance,
     witnesses can be identified and questioned while memories are still fresh, and evidence can be gathered and
28   preserved.”).

                                                              2
 1              object based on the official information privilege, Defendant(s) shall follow the
 2              procedures described in the Court’s scheduling order. If a party files an
 3              objection, all other parties have fourteen days from the date the objection is filed
 4              to file a response. If any party files a response to an objection, the Court will
 5              issue a ruling on the objection.
 6
     IT IS SO ORDERED.
 7

 8
       Dated:   June 2, 2021                                /s/
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
